                   Case 19-11534-CSS             Doc 32       Filed 07/11/19         Page 1 of 5



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                         )
In re:                                   ) Chapter 11
                                         )
                                       1
CHARMING CHARLIE HOLDINGS INC., et al., ) Case No. 19-11534 (CSS)
                                         )
                                         ) (Joint Administration Requested)
              Debtors.                   )
                                         )

          NOTICE OF AGENDA FOR HEARING ON FIRST DAY MOTIONS
     SCHEDULED FOR JULY 12, 2019 AT 2:00 P.M. (PREVAILING EASTERN TIME) 2

         Hearing Date and Time:            Friday, July 12, 2019, at 2:00 p.m. (prevailing Eastern Time)

         Location of Hearing:              The Honorable Christopher S. Sontchi, Bankruptcy Judge,
                                           United States Bankruptcy Court for the District of Delaware
                                           824 Market Street, 5th Floor, Courtroom No. 6 Wilmington,
                                           Delaware 19801

         Copies of Motions:                A copy of each pleading can be viewed on the Court’s
                                           website at https://ecf.deb.uscourts.gov and on the website of
                                           the Debtors’ proposed notice and claims agent, PrimeClerk
                                           LLC      at     https://cases.primeclerk.com/charmingcharlie.
                                           Further information may be obtained by calling is (toll free)
                                           877-473-6628 or (local) 917-994-8414 or emailing to
                                           charmingcharlieinfo@primeclerk.com.

         This agenda sets forth items in the order they appear in the first day motions
             binders delivered to the Court. The status of each is set forth below.

1.       Voluntary Petitions

         A.        Charming Charlie Holdings Inc.

         B.        Charming Charlie Canada LLC

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Charming Charlie Canada LLC (0693); Charming Charlie Holdings Inc. (6139); Charming
     Charlie International LLC (5887); Charming Charlie LLC (0263); Charming Charlie Manhattan LLC (7408);
     Charming Charlie USA, Inc. (3973); and Poseidon Partners CMS, Inc. (3302). The location of the Debtors’
     headquarters is: 6001 Savoy Drive, Ste. 600 Houston, Texas 77036.
2
     Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll free
     by phone (866-582-6878) or by facsimile (866-533-2946).



PHIL1 8095122v.1
                   Case 19-11534-CSS         Doc 32    Filed 07/11/19     Page 2 of 5



        C.         Charming Charlie International LLC

        D.         Charming Charlie LLC

        E.         Charming Charlie Manhattan LLC

        F.         Charming Charlie USA, Inc.

        G.         Poseidon Partners CMS, Inc.

2.      First Day Declaration. Declaration of Alvaro Bellon, Chief Financial Officer of
        Charming Charlie Holdings Inc., in Support of Debtors’ Chapter 11 Petitions and First
        Day Motions [Docket No. 14; Filed: 7/11/2019].

                   Status: The declaration will be relied upon as evidentiary support for the first day
                           matters listed below.

                                          Procedural Motions

3.      Joint Administration Motion. Debtors’ Motion Seeking Entry of an Order (I) Directing
        Joint Administration of Their Related Chapter 11 Cases and (II) Granting Related Relief
        [Docket No. 3; Filed: 7/11/2019].

                   Status: This matter is going forward.

4.      Creditor Matrix Motion. Debtors’ Motion Seeking Entry of an Order (I) Authorizing
        the Debtors to (A) File a Consolidated List of Creditors in Lieu of Submitting a Separate
        Mailing Matrix for Each Debtor, (B) Redact Certain Personal Identification Information
        for Employees, and (C) File a Consolidated List of Debtors’ 30 Largest Unsecured
        Creditors and (II) Granting Related Relief [Docket No. 4; Filed: 7/11/2019].

                   Status: This matter is going forward.

                               First Day Motions Pertaining to Financing

5.      DIP Financing Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
        (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the
        Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority
        Administrative Expense Status, (IV) Granting Adequate Protection to the Prepetition
        Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
        Granting Related Relief [Docket No. 15; Filed: 7/11/2019].

                   Related Documents:


                          A.      DIP Financing Declaration. Declaration of Patrick Diercks In
                                  Support of Debtors’ Motion Seeking Entry of Interim and Final
                                  Orders (I) Authorizing the Debtors to Obtain Postpetition



PHIL1 8095122v.1
                   Case 19-11534-CSS        Doc 32     Filed 07/11/19   Page 3 of 5



                                  Financing, (II) Authorizing the Debtors to Use Cash Collateral,
                                  (III) Granting Liens and Providing Superpriority Administrative
                                  Expense Status, (IV) Granting Adequate Protection to the
                                  Prepetition Lenders, (V) Modifying Automatic Stay, (VI)
                                  Scheduling a Final Hearing, and (VII) Granting Related Relief
                                  [Docket No. 16; Filed: 7/11/2019]

                   Status: The Debtors will present an interim order and seek scheduling of a final
                           hearing on the motion.

                        Applications Related to the Retention of Professionals

6.      Prime Clerk Retention Application. Debtors’ Application For Entry of an Order
        (I) Approving The Retention and Appointment of Prime Clerk LLC as the Claims And
        Noticing Agent to the Debtors, Effective Nunc Pro Tunc To the Petition Date, and
        (II) Granting Related Relief [Docket No. 13; Filed: 7/11/2019].

                   Status: This matter is going forward.

                        First Day Motions Pertaining to Business Operations

7.      Cash Management Motion. Debtors’ Motion Seeking Entry of Interim and Final
        Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management
        System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain
        Existing Business Forms, and (D) Continue to Perform Intercompany Transactions, (II)
        Granting Administrative Expense Status to Postpetition Intercompany Balances, and (III)
        Granting Related Relief [Docket No. 6; Filed: 7/11/2019].

                   Status: The Debtors will present an interim order and seek scheduling of a final
                           hearing on the motion.

8.      Wages Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
        (I) Authorizing, But Not Directing, the Debtors to (A) Pay Prepetition Employee Wages,
        Salaries, Other Compensation, and Reimbursable Employee Expenses and (B) Continue
        Employee Benefits Programs and (II) Granting Related Relief [Docket No. 7; Filed:
        7/11/2019].

                   Status: The Debtors will present an interim order and seek scheduling of a final
                           hearing on the motion.

9.      Shippers Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
        (I) Authorizing Debtors to Pay Certain Prepetition Claims of Shippers, Import
        Claimants, and 503(b)(9) Claimants, and (II) Granting Related Relief [Docket No. 10;
        Filed: 7/11/2019].

                   Status: The Debtors will present an interim order and seek scheduling of a final
                           hearing on the motion.



PHIL1 8095122v.1
                   Case 19-11534-CSS       Doc 32     Filed 07/11/19    Page 4 of 5



10.     Consulting Agreement Assumption and Store Closing Procedures Motion. Debtors’
        Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to Assume
        the Consulting Agreement, (II) Approving Procedures for Store Closing Sales,
        (III) Approving the Implementation of Customary Store Bonus Program and Payments to
        Non-Insiders Thereunder, and (IV) Granting Related Relief [Docket No. 12; Filed:
        7/11/2019].

                   Status: The Debtors will present an interim order and seek scheduling of a final
                           hearing on the motion.

11.     Customer Programs Motion. Debtors’ Motion Seeking Entry of Interim and Final
        Orders (I) Authorizing the Debtors to Maintain and Administer Their Existing Customer
        Programs and Honor Certain Prepetition Obligations Related Thereto and (II) Granting
        Related Relief [Docket No. 5; Filed: 7/11/2019].

                   Status: The Debtors will present an interim order and seek scheduling of a final
                           hearing on the motion.

12.     Utilities Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
        (I) Determining Adequate Assurance of Payment for Future Utility Services,
        (II) Prohibiting Utility Providers From Altering, Refusing, or Discontinuing Utility
        Services, (III) Establishing Procedures for Determining Adequate Assurance of Payment,
        (IV) Authorizing Fee Payments to Engie for Services Performed, (V) Requiring Utility
        Providers to Return Deposits for Utility Services No Longer in Use, and (VI) Granting
        Related Relief [Docket No. 9; Filed: 7/11/2019].

                   Status: The Debtors will present an interim order and seek scheduling of a final
                           hearing on the motion.

13.     Taxes Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
        (I) Authorizing the Payment of Certain Prepetition Taxes and Fees and (II) Granting
        Related Relief [Docket No. 8; Filed: 7/11/2019].

                   Status: The Debtors will present an interim order and seek scheduling of a final
                           hearing on the motion.

14.     Insurance Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
        (I) Authorizing the Debtors to (A) Pay Their Obligations Under Insurance Policies
        Entered Into Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement,
        Modify, or Purchase Insurance Coverage, (D) Maintain the Customs Surety Bonds, and
        (E) Enter Into a Premium Financing Agreement and Pay Premiums Thereunder and (II)
        Granting Related Relief [Docket No. 11; Filed: 7/11/2019].

                   Status: The Debtors will present an interim order and seek scheduling of a final
                           hearing on the motion.




PHIL1 8095122v.1
                   Case 19-11534-CSS   Doc 32     Filed 07/11/19   Page 5 of 5



Dated: July 11, 2019                    /s/ Domenic E. Pacitti
Wilmington, Delaware                    Domenic E. Pacitti (DE Bar No. 3989)
                                        Michael W. Yurkewicz (DE Bar No. 4165)
                                        Sally E. Veghte (DE Bar No. 4762)
                                        KLEHR HARRISON HARVEY BRANZBURG LLP
                                        919 N. Market Street, Suite 1000
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 426-1189
                                        Facsimile: (302) 426-9193

                                        - and -

                                        Matthew M. Murphy (pro hac vice admission pending)
                                        Nathan S. Gimpel (pro hac vice admission pending)
                                        Matthew Smart (pro hac vice admission pending)
                                        PAUL HASTINGS LLP
                                        71 South Wacker Drive, Suite 4500
                                        Chicago, Illinois 60606
                                        Telephone: (312) 499-6000
                                        Facsimile: (312) 499-6100

                                        Todd M. Schwartz (pro hac vice admission pending)
                                        PAUL HASTINGS LLP
                                        1117 South California Avenue
                                        Palo Alto, California 94304
                                        Telephone: (650) 320-1800
                                        Facsimile: (650) 320-1900

                                        Proposed Co-Counsel to the Debtors and Debtors in
                                        Possession




PHIL1 8095122v.1
